





Business Financing Modification Agreement AND CONSENT
This Business Financing Modification Agreement and Consent is entered into as of
August 30, 2018, by and among IZEA WORLDWIDE, INC. (F/K/A IZEA, INC.) (ìIZEAî),
EBYLINE, INC. (ìEbylineî), TAPINFLUENCE, INC. (ìTapInfluenceî and, together with
IZEA and Ebyline, individually and collectively, jointly and severally, the
ìBorrowerî), and Western Alliance Bank, an Arizona corporation (ìLenderî).
1.
Description of Existing Indebtedness: Among other indebtedness which may be
owing by Borrower to Lender, Borrower is indebted to Lender pursuant to, among
other documents, a Business Financing Agreement, dated March 1, 2013, by and
between Borrower and Lender, as may be amended from time to time (the ìBusiness
Financing Agreementî). Capitalized terms used without definition herein shall
have the meanings assigned to them in the Business Financing Agreement.

Hereinafter, all existing and future indebtedness owing by Borrower to Lender
shall be referred to as the ìIndebtednessî and the Business Financing Agreement
and any and all other documents executed by Borrower in favor of Lender shall be
referred to as the ìExisting Documents.î
2.
Description of Change in Terms.

A.
CONSENT TO NAME CHANGE.    To the extent its consent may be necessary or
required under the Business Financing Agreement, Lender hereby consents to (i)
ìIZEA, Inc.î forming the new corporation ìIZEA Worldwide, Inc.î and (ii) merging
ìIZEA Worldwide, Inc.î into ìIZEA, Inc.î and amending its legal name to ìIZEA
Worldwide, Inc.î. In addition, all references to ìIZEA, Inc.î in the Business
Financing Agreement and the other Existing Documents are deemed to mean, and all
such references are amended to mean ìIZEA Worldwide, Inc.î.



B.
ADDITIONAL BORROWER. As of the date hereof, TapInfluence hereby joins the
Business Financing Agreement and all other Existing Documents as a ìBorrowerî
thereunder and hereunder and each reference to ìBorrowerî in the Existing
Documents, and herein shall mean and refer to each of IZEA, Ebyline and
TapInfluence, individually and collectively. Any reference in the Existing
Documents to Borrower, IZEA and Ebyline, or other terms that refer to a Borrower
shall also mean and refer to TapInfluence, and Borrowers and Lender acknowledge
and agree that the Existing Documents shall remain in full force and effect in
accordance with their terms. TapInfluence (i) assumes, as a joint and several
obligor thereunder, all of the Obligations, liabilities and indemnities of a
Borrower under the Business Financing Agreement and all other Existing
Documents, and (ii) covenants and agrees to be bound by and adhere to all of the
terms, covenants, waivers, releases, agreements and conditions of or respecting
to a Borrower with respect to the Existing Documents and all other
representations and warranties contained in the Business Financing Agreement and
the other Existing Documents with respect to a Borrower. Without limiting the
generality of the foregoing, TapInfluence grants Lender a security interest in
the Collateral described in the Business Financing Agreement to secure
performance and payment of all Obligations under the Business Financing
Agreement, and authorizes Lender to file financing statements with all
appropriate jurisdictions to perfect or protect Lender’s interest or rights
hereunder and under the Existing Documents. In addition, within 60 days from the
date hereof, TapInfluence shall establish and maintain all bank accounts
(including, without limitation, TapInfluence’s existing checking account
maintained at Square 1) at Lender.

C.MODIFICATION TO BUSINESS FINANCING AGREEMENT.
(i)
The definition of ìFinance Charge Percentageî set forth in Section 14.1 of the
Business Financing Agreement is hereby amended and restated in its entirety to
read as follows:






--------------------------------------------------------------------------------





ì ìFinance Charge Percentageî means a rate per year equal to the Prime Rate plus
1.50 percentage points plus an additional 5.00 percentage points during any
period that an Event of Default has occurred and is continuing.î


3.
Consistent Changes. The Existing Documents are each hereby amended wherever
necessary to reflect the changes described above.

4.No Defenses oF Borrower/General Release. Borrower agrees that, as of this
date, it has no defenses against the obligations to pay any amounts under the
Indebtedness. Each of Borrower and Guarantor (each, a ìReleasing Partyî)
acknowledges that Lender would not enter into this Business Financing
Modification Agreement and Consent without Releasing Party’s assurance that is
has no current or pending claims against Lender or any of Lender’s officers,
directors, employees or agents. Except for the obligations arising hereafter
under this Business Financing Modification Agreement and Consent, and except for
claims of fraud or misrepresentation, each Releasing Party releases Lender, and
each of Lender’s and entity’s officers, directors and employees from any known
or unknown claims that Releasing Party now has against Lender of any nature,
including any claims that Releasing Party, its successors, counsel and advisors
may in the future discover they would have now had if they had known facts not
now known to them, whether founded in contract, in tort or pursuant to any other
theory of liability, including but not limited to any claims arising out of or
related to the Business Financing Agreement or the transactions contemplated
thereby. Releasing party waives the provisions of California Civil Code section
1542, which states:
A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her, must have materially affected his or her settlement with
the debtor.
The provisions, waivers and releases set forth in this section are binding upon
each Releasing Party and its shareholders, agents, employees, assigns and
successors in interest. The provisions, waivers and releases of this section
shall inure to the benefit of lender and its agents, employees, officers,
directors, assigns and successors in interest. The provisions of this section
shall survive payment in full of the Obligations, full performance of all the
terms of this Business Financing Modification Agreement and Consent and the
Business Financing Agreement, and/or Lender’s actions to exercise any remedy
available under the Business Financing Agreement or otherwise.
5.
Continuing Validity. Borrower understands and agrees that in modifying the
existing Indebtedness, Lender is relying upon Borrower’s representations,
warranties and agreements, as set forth in the Existing Documents. Except as
expressly modified pursuant to this Business Financing Modification Agreement
and Consent, the terms of the Existing Documents remain unchanged in full force
and effect. Lender’s agreement to modifications to the existing Indebtedness
pursuant to this Business Financing Modification Agreement and Consent in no way
shall obligate Lender to make any future modifications to the Indebtedness.
Nothing in this Business Financing Modification Agreement and Consent shall
constitute a satisfaction of the Indebtedness. It is the intention of Lender and
Borrower to retain as liable parties all makers and endorsers of Existing
Documents, unless the party is expressly released by Lender in writing. No
maker, endorser or guarantor will be released by virtue of this Business
Financing Modification Agreement and Consent. The terms of this paragraph apply
not only to this Business Financing Modification Agreement and Consent, but also
to any subsequent business financing modification agreements.

6.Notice of Final Agreement. By signing this document each party represents and
agrees that: (A) this written agreement represents the final agreement between
the parties, (B) there are no unwritten oral agreements between the parties, and
(C) this written agreement may not be contradicted by evidence of any prior,
contemporaneous, or subsequent oral agreements or understandings of the parties.





--------------------------------------------------------------------------------





7.Countersignature. This Business Financing Modification Agreement and Consent
shall become effective only when executed by Lender and Borrower.


Borrower:                    Lender:


IZEA WORLDWIDE, INC.
Western Alliance Bank, an Arizona corporation



By: /s/ Michael Heald
By:     /s/ D. Todd Runge        



Name: Michael Heald
Name:      D. Todd Runge        



Title: Chief Financial Officer
Title:     Vice President            





ebyline, INC.    


By: /s/ Michael Heald        


Name: Michael Heald        


Title: Chief Financial Officer        






tapinfluence, INC.    


By: /s/ Michael Heald        


Name: Michael Heald        





--------------------------------------------------------------------------------







Title: Treasurer        
    


    







